DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has added new claims 12-20; therefore claims 1-20 are pending for this Office Action.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a millimeter-wave antenna array element, comprising: a ground layer; a first dielectric layer coupled to the ground layer; a first radiation patch coupled to the first dielectric layer; a second dielectric layer coupled to the first radiation patch; a second radiation patch coupled to the second dielectric layer; a first feeding part configured to electrically couple to a feed and comprising a first part disposed inside the first dielectric layer, inside the second dielectric layer, or between the first dielectric layer and the second dielectric layer, wherein the first feeding part is insulated from the first radiation patch, the second radiation patch, and the ground layer; and a second feeding part configured to electrically couple to the feed and comprising a second part disposed inside the first dielectric layer, inside the second dielectric layer, or between the first dielectric layer and the second dielectric layer, wherein wherein the first feeding part and the second feeding part are configured to: excite first electromagnetic wave signals of two frequency bands to each of the first radiation patch and the second radiation patch; and generate second electromagnetic wave signals with two polarizations on each of the first radiation patch and the second radiation patch, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-7 and 18-20 are also allowed as being dependent on claim 1.
In regards to claim 8, the prior art does not disclose of an array antenna, comprising: a plurality of millimeter-wave antenna array elements wherein each of the millimeter-wave antenna array elements comprises: a ground layer; a first dielectric layer coupled to the ground layer; a first radiation patch coupled to the first dielectric layer; a second dielectric layer coupled to the first radiation patch; a second radiation patch coupled to the second dielectric layer; a first feeding part configured to electrically couple to a feed and comprising a first part disposed inside the first dielectric layer, inside the second dielectric layer, or between the first dielectric layer and the second dielectric layer, wherein the first feeding part is insulated from the first radiation patch, the second radiation patch, and the ground layer; and a second feeding part configured to electrically couple to the feed and comprising a second part disposed inside the first dielectric layer, inside the second dielectric layer, or between the first dielectric layer and the second dielectric layer, wherein the second feeding part is insulated from the first feeding part, the first radiation patch, the second radiation patch, and the ground layer, wherein the first feeding part and the second feeding part are configured to: excite first electromagnetic wave signals of two frequency bands to each of the first radiation patch and the second radiation patch; and excite second electromagnetic wave signals with two polarizations on each of the first radiation patch and the second radiation patch, wherein when the first part and the second part are disposed between the first dielectric layer and the second dielectric layer, the first feeding part comprises a first feeding plate and a first conducting wire, the second feeding part comprises a second feeding plate and a second conducting wire, the first radiation patch comprises a first accommodation hole and a second accommodation hole, the first feeding plate is disposed in the first accommodation hole, the second feeding plate is disposed in the second accommodation hole, the first conducting wire is electrically coupled between the first feeding plate and the feed, and the second conducting wire is electrically coupled between the second feeding plate and the feed, wherein the first conducting wire extends vertically from the first feeding plate to the ground layer and extends out of the ground layer, 	wherein the second conducting wire extends vertically from the second feeding plate to the ground layer and extends out of the millimeter-wave antenna array element from the ground layer, wherein the millimeter-wave antenna array elements are distributed in an array, wherein each of the first dielectric layers is coplanar and jointly forms a first complete dielectric slab, wherein each of the second dielectric layers is coplanar and jointly forms a second complete dielectric slab, and wherein each of the ground layers is coplanar and interconnected as a whole, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 9 and 10 are also allowed as being dependent on claim 8.
In regards to claim 11, the prior art does not disclose of a communications product, comprising: a feed; and an array antenna comprising a plurality of millimeter-wave antenna array elements, wherein each of the millimeter-wave antenna array elements comprises: a ground layer; a first dielectric layer coupled to the ground layer; a first radiation patch coupled to the first dielectric layer; a second dielectric layer coupled to the first radiation patch; a second radiation patch coupled to the second dielectric layer; a first feeding part electrically coupled to the feed and comprising a first part disposed inside the first dielectric layer, inside the second dielectric layer, or between the first dielectric layer and the second dielectric layer, wherein the first feeding part is insulated from the first radiation patch, the second radiation patch, and the ground layer; and a second feeding part electrically coupled to the feed and comprising a second part disposed inside the first dielectric layer, inside the second dielectric layer, or between the first dielectric layer and the second dielectric layer, wherein the second feeding part is insulated from the first feeding part, the first radiation patch, the second radiation patch, and the ground layer, wherein the first feeding part and the second feeding part are configured to: excite first electromagnetic wave signals of two frequency bands to each of the first radiation patch and the second radiation patch; and generate second electromagnetic wave signals with two polarizations on each of the first radiation patch and the second radiation patch, wherein the array antenna further comprises an isolation structure disposed between adjacent millimeter-wave antenna array elements, wherein the isolation structure comprises: an isolation plate disposed on a side that is of the second dielectric layers and that is away from the first dielectric layers and between adjacent second radiation patches; and a plurality of metal through holes that extend from the isolation plate to the ground layers, 	wherein in a direction perpendicular to the second dielectric layers, a first height at which the isolation plate protrudes from the second dielectric layers is greater than a second height at which the second radiation patches protrude from the second dielectric layers, and wherein a feed source is configured to feed electromagnetic wave signals into the first feeding part and the second feeding part, nor would it have been obvious to one of ordinary skill in the art to do so.
In regards to claim 12, the prior art does not disclose of an array antenna, comprising: a plurality of millimeter-wave antenna array elements, wherein each of the millimeter-wave antenna array elements comprises: a ground layer; a first dielectric layer coupled to the ground layer; a first radiation patch coupled to the first dielectric layer; a second dielectric layer coupled to the first radiation patch; a second radiation patch coupled to the second dielectric layer;  a first feeding part configured to electrically couple to a feed and comprising a first part disposed inside the first dielectric layer, inside the second dielectric layer, or between the first dielectric layer and the second dielectric layer, wherein the first feeding part and the second feeding part are configured to: excite first electromagnetic wave signals of two frequency bands to each of the first radiation patch and the second radiation patch; and generate second electromagnetic wave signals with two polarizations on each of the first radiation patch and the second radiation patch, wherein when the first part is disposed between the first dielectric layer and the second part is disposed between the second dielectric layer the first feeding part comprises a first feeding plate and a first conducting wire, wherein the second feeding part comprises a second feeding plate and a second conducting wire, wherein the first radiation patch comprises a first accommodation hole and a second accommodation hole, wherein the first feeding plate is disposed in the first accommodation hole, wherein the second feeding plate is disposed in the second accommodation hole, wherein the first conducting wire is electrically coupled between the first feeding plate and the feed, wherein the second conducting wire is electrically coupled between the second feeding plate and the feed, wherein the first conducting wire extends vertically from the first feeding plate to the ground layer and extends out of the ground layer, wherein the second conducting wire extends vertically from the second feeding plate to the ground layer and extends out of the millimeter-wave antenna array element from the ground layer, wherein the millimeter-wave antenna array elements are distributed in an array, wherein all the first dielectric layers are coplanar and jointly form a first complete dielectric slab, wherein all the second dielectric layers are coplanar and jointly form a second complete dielectric slab, and wherein all the ground layers are coplanar and interconnected as a whole, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 13 and 14 are also allowed as being dependent on claim 12.
In regards to claim 15, the prior art does not disclose of an array antenna, comprising:  a plurality of millimeter-wave antenna array elements, wherein each of the millimeter-wave antenna array elements comprises: a ground layer; a first dielectric layer coupled to the ground layer; a first radiation patch coupled to the first dielectric layer; a second dielectric layer coupled to the first radiation patch; a second radiation patch coupled to the second dielectric layer; a first feeding part configured to electrically couple to a feed and comprising a first part disposed inside the first dielectric layer, inside the second dielectric layer, or between the first dielectric layer and the second dielectric layer, wherein the first feeding part is insulated from the first radiation patch, the second radiation patch, and the ground layer; and a second feeding part configured to electrically wherein the first feeding part and the second feeding part are configured to: excite first electromagnetic wave signals of two frequency bands to each of the first radiation patch and the second radiation patch; and excite second electromagnetic wave signals with two polarizations on each of the first radiation patch and the second radiation patch, wherein each of the millimeter-wave antenna array elements further comprises one or more resonators distributed on a periphery of the second radiation patch and insulated from the second radiation patch, 	wherein the second radiation patch comprises four sides, wherein the one or more resonators comprises four resonators, wherein the four resonators are distributed pairwise opposite to each other on the four sides of the second radiation patch, wherein each of the four resonators is in a strip shape, wherein an extension direction of two resonators of the four resonators that are disposed opposite to each other is a first direction, wherein an extension direction of the other two resonators of the four resonators that are disposed opposite to each other is a second direction, wherein the first direction is perpendicular to the second direction, wherein in the first direction and the second direction, a vertical projection of the second radiation patch on the resonator coincides with the resonator, wherein the millimeter-wave antenna array elements are distributed in an array, wherein all the first dielectric layers are coplanar and jointly form a first complete dielectric slab, wherein all the second dielectric layers are coplanar and jointly form a second complete dielectric slab, and wherein all the ground layers are coplanar and interconnected as a whole, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 16 and 17 are also allowed as being dependent on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844